DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed June 29, 2021, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited foreign references do not include an accompanying English Abstract.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gothait (U.S. Pat. No. 6,259,962). 
Regarding claim 1, Gothait discloses a method of additive manufacturing a three-dimensional object by layerwise deposition of a building material with an inkjet printing system (col. 2  ll. 7-13; c 4  ll. 12-47; FIG. 1) comprising a print head (12, col. 4 l. 16) and a building tray (support surface 28, col. 4 l. 47), the print head comprising a plurality of nozzles (14, col. 4 ll. 17-18), said method comprising: 
calculating a weighting value for each nozzle of said printhead, said weighting value corresponding to an amount of material being dispensed by each of said nozzles (the amount of material selectively dispensed from each of the nozzles, col. 2 ll. 18-27; col. 2 l. 53 – col. 3 l. 7);
for each layer of the object being printed: 
obtaining a two-dimensional map of the layer, said two-dimensional map comprising active pixels at (X,Y) positions where building material should be dispensed (this may be interpreted, for example, as the model used to compare readings by the reference sensor, col. 6 ll. 42-60; see also col. 6 l. 18 – col. 7 l. 45; FIGS. 6-9); 
obtaining a Data Correction Filter (DCF) including a height map of the previous layer which comprises a series of (X,Y) position weighting values, each position weighting value being based on nozzle weighting values and representing the amount of material that has been cumulatively dispensed at each said (X,Y) position in the preceding layers (readings taken on top of the layer that also include information about height h of each layer at specific points, col. 6 ll. 42-60); 
comparing the data of the two-dimensional map to the data of the DCF per each (X,Y) position and determining if a nozzle should be activated at said (X,Y) position to dispense an amount of material (e.g., comparing measured height h3 with expected height h representing a depression, col. 6 ll. 61-64; FIG. 7C; and e.g., using different nozzles to compensate for ink incorrectly dispensed from the nozzles, col. 7 ll. 40-43); 
printing the layer based on the data obtained in (iii) (adjustments made to the individual printing heads to compensate for local depressions in the layer,  col. 7 ll. 2-52); 
updating the position weighting values of the height map (height variations from the reference layer are calculated for each layer, col. 7 ll. 27-45); and 
adjusting the position of the print head vis a vis the printing tray; repeating steps (i) to (vi) above until the three-dimensional object is printed (col. 7 ll. 27-45).
Regarding claim 4, Gothait discloses wherein the DCF of step (ii) is stored in a computer memory (col. 1 ll. 22-30, col. 4 ll. 38-42).  
Regarding claim 5, Gothait wherein the DCF further includes compensation data related to known printing phenomena and/or to the geometry of the three-dimensional object being printed (any additional information, col. 6 ll. 61-64; FIG. 7C; and e.g., using different nozzles to compensate for ink incorrectly dispensed from the nozzles, col. 7 ll. 40-43). 
Regarding claim 6, Gothait discloses wherein step (iii) comprises for each (X,Y) position: (a) determining if the pixel of the two-dimensional map is defined as active; (b) determining if the position weighting value of the height map is equal or below a threshold value; and (c) if both (a) and (b) are true, activating the nozzle to dispense an amount of material at said (X,Y) position (offset printheads compensate for misfiring/defective printheads in the array, col. 4, l. 57 – col. 5 l. 21; FIGS. 3A-3B).  
Regarding claim 7, Gothait discloses wherein step (v) is performed by adding to each (X,Y) position wherein a nozzle has been activated, the weighting value of said nozzle so that the (X,Y) position weighting value is updated (e.g., calibration of active nozzles, col. 7 ll. 2-7, 27-45).  
Regarding claim 8, Gothait discloses scanning the printed layer with a sensor and modulating the DCF of the next layer with the data collected by said sensor (col. 6 l. 18 – col. 7 l. 5; FIGS. 6-9).  
Regarding claim 11, Gothait discloses smoothing one or more printed layers with a leveling device selected from a planarizer, a roller and a scrapper (trimming surface material, see FIG. 9).  
Regarding claim 12, Gothait discloses that wherein said leveling device removes less than 5-10% of the amount of material deposited in said layer (trimming/leveling is not required and is therefore less than 5-10% of the amount of deposited material, col. 7 ll. 35-39). 
Regarding claim 13, Gothait discloses a method of additive manufacturing a three-dimensional object by layerwise deposition of a building material with an inkjet printing system (col. 2  ll. 7-13; c 4  ll. 12-47; FIG. 1) comprising a print head (12, col. 4 l. 16) and a building tray (support surface 28, col. 4 l. 47), said method comprising for each layer of the object being printed: 
obtaining a two-dimensional map of the layer, said two-dimensional map comprising active pixels at (X,Y) positions where building material should be dispensed (this may be interpreted, for example, as the model used to compare readings by the reference sensor, col. 6 ll. 42-60; see also col. 6 l. 18 – col. 7 l. 45; FIGS. 6-9); 
obtaining a Data Correction Filter (DCF) including a thickness map and/or a proximity map of the previous layer; said map(s) being constructed from data obtained from one or more sensors that have scanned said previous layer (readings taken on top of the layer that also include information about height h of each layer at specific points, col. 6 ll. 42-60); 
comparing the data of the two-dimensional map to the data of the DCF per each (X,Y) and determining if a nozzle should be activated at said (X,Y) position to dispense an amount of material (e.g., comparing measured height h3 with expected height h representing a depression, col. 6 ll. 61-64; FIG. 7C; and e.g., using different nozzles to compensate for ink incorrectly dispensed from the nozzles, col. 7 ll. 40-43); 
printing the layer based on the data obtained in (iii) (adjustments made to the individual printing heads to compensate for local depressions in the layer,  col. 7 ll. 2-52); and
adjusting the position of the print head vis a vis the printing tray; repeating steps (i) to (v) above until the three-dimensional object is printed (col. 7 ll. 27-45). 
Regarding claim 15, Gothait discloses wherein the DCF of step (ii) is stored in a computer memory (col. 1 ll. 22-30, col. 4 ll. 38-42). 
Regarding claim 16, Gothait discloses wherein step (iii) comprises for each (X,Y) position: (a) determining if the pixel of the two-dimensional map is defined as active; (b) determining if the DCF value is equal or below a threshold value; and (c) if both (a) and (b) are true, activating the nozzle to dispense an amount of material at said (X,Y) position (offset printheads compensate for misfiring/defective printheads in the array, col. 4 l. 57 – col. 5 l. 21; FIGS. 3A-3B).  
Regarding claim 17, Gothait discloses wherein said one or more sensors is selected from a CCD camera, a linear CCD camera, and a proximity sensor (detecting height of layer or a depression on surface layers as either model or reference sensor, col. 6 l. 18 – col. 7 l. 5; FIGS. 6-9).  
Regarding claim 18, Gothait discloses further comprising smoothing one or more printed layers with a leveling device selected from a planarizer, a roller and a scrapper (trimming surface material, see FIG. 9).  
Regarding claim 19, Gothait discloses wherein said leveling device removes less than 5-10% of the amount of material deposited in said layer (trimming/leveling is not required and is therefore less than 5-10% of the amount of deposited material, col. 7 ll. 35-39).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gothait as applied to claims 1 and 13 above, and further in view of Sun (US 2017/0028646).
Regarding claim 2, Gothait teaches wherein the weighting value for each nozzle of the printhead is calculated by: (a) pre-printing an object with a Y length of at least the length of the printhead (test layer, col. 7 ll. 8-45); and (c) attributing a weighting value to each nozzle based on said digitized printing profile (adjustment made to dispenser for over/under deposition of material, col. 7 ll. 8-45).  
Notwithstanding that Gothait teaches data recorded by the reference sensor 42 (col. 7, l. 3), Gothait does not expressly teach that the preprinted object comprises a plurality of layers and (b) digitizing said pre-printed object and mapping each one the print head nozzles to said profile. However, Sun teaches (rapid prototyping and computer-aided design (CAD) to model the printed 3D object, [0005], [0020]). The references are related in the field improving the quality of layers deposited in additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the preprinted test layer of Gothait by digitizing the amount of material dispensed at a given location in order to improve print quality of the printers for layerwise deposition of building materials as desired by Sun ([0007], [0008]). 
Regarding claim 3, Gothait does not expressly teach wherein the two-dimensional map of the layer of step (i) is provided by a slicer software. However, Sun teaches wherein the two-dimensional map of the layer of step (i) is provided by a slicer software (known to include CAD as well as “animation modelling software, etc., and the digital 3D model information [that] is cut into a plurality of cross-sectional information,” [0020]; [0005], [0006]). The references are related in the field improving the quality of layers deposited in additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the 3D printer to include slicer software in order to improve print quality of the printers for layerwise deposition of building materials as desired by Sun ([0007], [0008]).
Regarding claim 14, Gothait does not expressly teach wherein the two-dimensional map of the layer of step (i) is provided by a slicer software. However, Sun teaches wherein the two-dimensional map of the layer of step (i) is provided by a slicer software (known to include CAD as well as “animation modelling software, etc., and the digital 3D model information [that] is cut into a plurality of cross-sectional information,” [0020]; [0005], [0006]). The references are related in the field improving the quality of layers deposited in additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the 3D printer to include slicer software in order to improve print quality of the printers for layerwise deposition of building materials as desired by Sun ([0007], [0008]).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gothait as applied to claims 1 and 8 above, and further in view of Cheverton (US 2015/0165683).
Regarding claim 9, Gothait does not teach wherein said sensor is a CCD camera or a linear CCD camera. However, Cheverton teaches wherein said sensor is a CCD camera or a linear CCD camera ([0040]; FIG. 1). The references as combined are related in the field of determining print quality in additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the three-dimensional printing device to include a camera for imaging surface defects as desired by Cheverton ([0026]).
Regarding claim 10, Gothait teaches wherein said sensor is a proximity sensor (detecting height of layer or a depression on surface layers as either model or reference sensor, col. 6 l. 18 – col. 7 l. 5; FIGS. 6-9).  

Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of Gothait teaches the limitations of claim 20 as mirrored and discussed above for independent claims 1 and 13. However, the cited references fail to teach, suggest or motivate, either alone or in combination, the claim 20 limitation obtaining a second Data Correction Filter (DCF2) including a thickness map and/or a proximity map of the previous layer; said map(s) being constructed from data obtained from one or more sensors that have scanned said previous layer – i.e., two separate data correction filters with the combination of a height map and either a thickness map or proximity map.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Hulting/
Examiner
Art Unit 1745

/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745